Customers Bank SM 1015 Penn Avenue Wyomissing, PA 19610 Contacts: Jay Sidhu, Chairman & CEO 610-935-8693 Richard Ehst, President & COO 610-917-3263 Investor Contact: Thomas R. Brugger, CFO 484-359-7113 CUSTOMERS BANCORP INC. ANNOUNCES EARNINGS FOR SECOND QUARTER 2012 Wyomissing, Pa. (July 31, 2012) Customers Bancorp Inc., parent company for Customers Bank, today announced unaudited financial information at and for the three months ended June 30, 2012. · Second quarter net income after taxes of $6.5 million.Diluted earnings per share was $0.56. · Book Value per share increased 5% during the quarter to $14.0.Book value per share up over 30% over past 24 months. · Loan growth up 30% sequentially; loan origination platforms enhanced to include multi-family and consumer lending. · Announced entry into Metro DC market with agreement to acquire Acacia Federal Savings Bank.No high risk or non-performing assets being acquired.Tier 1 capital to be enhanced by $65 million. · Non-performing assets decline $6 million during the quarter; ratio of originated NPA’s to assets falls to 1.0%, excluding FDIC covered loans and acquired loans(1). Second quarter Results Net income improved $6.4 million to $6.5million from the second quarter of 2011 due to strong growth in revenues related to loan growth, fees revenue from growth in mortgage warehouse loans held for sale and security gains, partially offset by certain non-recurring one-time expenses. For the six months ending June 30, 2012, Net Income was $9.6million or $0.83per diluted share, compared to a loss of $1.5million or $(0.17) per diluted share for the same period in 2011.“We are very pleased with our financial results and progress during the quarter and first six months of 2012 in organic growth initiatives including building our deposit franchise, multifamily, commercial real estate and small business lending,” stated Jay Sidhu, Chairman and CEO of Customers Bancorp.We also are pleased with strong fee income from core businesses and continued reductions in the deposit cost of funds,” added Sidhu. Lending Total loans increased by $445 million or 30% over the first quarter of 2012 to $1.9billion.This was primarily driven by low risk mortgage loans held for sale and very short term mortgage warehouse loans rising by about $350million.Multifamily Loans grew by $41million.Consumer loan growth was $24million and Small Business loans grew $10 million.Over the past year, the Bank has continued to build its core lending and deposit franchises and started a Multifamily / Commercial Real Estate business, consumer lending business and hired numerous small business lenders throughout its geographic footprint.These investments in people and infrastructure resulted in above average loan growth.“We are very pleased to be able to provide liquidity to small businesses and consumers in our efforts to support the communities where we operate during these difficult economic times,” commented Richard Ehst, President of Customers Bank. Deposits The loan growth was largely funded with investment portfolio sales and deposit growth.Total deposits grew by $125million in the second quarter of 2012 as compared to the first quarter of 2012 and the average cost of deposits fell by 7 basis points to 1.16%.Most of the growth came from the New York and Berks County markets as initiatives were executed to improve performance in these markets and grow the branches to an efficient size.The average cost of deposits fell 47 basis points at June 30, 2012 as compared to the second quarter of 2011.Total deposits grew by $524million in the past 12months to $1.9billion at June 30, 2012.Non-Interest Bearing Demand Deposits at June 30, 2012 were $155million up from $82million at June 30, 2011. Investment Portfolio Investments at June 30, 2012 were $135million, a decrease of $264million from December 31, 2011, and $498.3million from June 30, 2011 due to the sale of approximately $297million of available-for-sale investments and normal repayments.As disclosed earlier in the quarter, the Bank decided to reclassify its held to maturity portfolio to available for sale to enhance liquidity and capital.Most of this portfolio was subsequently sold during the quarter. Net Interest Income Net interest income was $14.2million for the second quarter of 2012 compared to $8.9million for the second quarter of 2011. Net interest margin increased 55basis points to 2.90% in the second quarter of 2012 from 2.35% in the second quarter of 2011. Increases in net interest incomeand margin were related to growth in the loan portfolio, along with re-pricing of high cost maturing CDs and growth in lower cost core deposits and demand deposits. Non-Interest Income Non-interest income for the second quarter of 2012 increased $10.0million over the second quarter of 2011 to $12.6million. This increase was primarily from investment security gains of $8.8million, and increased mortgage warehouse lending fees related to the strong loan growth, offset by lower FDIC indemnification asset income. - 2 - Non-Interest Expense Non-interest expense for the second quarter of 2012 was up $5.5million over the second quarter of 2011 to $13.9million. This increase was primarily caused by additional staffing and occupancy costs from the Berkshire Bank acquisition along with infrastructure expenses, technology spending to support loan and deposit growth and expenses related to the Form S-1 filings and postponed IPO of $1.3million. Asset Quality Provision for loan loss in the second quarter of 2012 fell to $2.7million, which is $0.1million lower than the second quarter of 2011. Reductions in the level of non-performing loans coupled with loan growth in lower risk loan portfolios, such as multi-family lending, contributed to this reduction in expense. Total non-performing assets in the originated portfolio fell by $2.7million to $22.1million in the second quarter of 2012.Total non-performing assets in the covered portfolio fell by $1.9million to $57.5million at June 30, 2012.Total acquired non-covered non-performing assets fell $1.3million to $19.2million. Capital As previously disclosed, the Bancorp decided to withdrawal its IPO in mid-May due to market conditions.During the quarter, the Bank reclassified its held to maturity portfolio to available for sale and then sold $297million generating about $9million of security gains.The proceeds from these sales were used to fund loan growth during the quarter.“The combination of the reductions in the investment portfolio and the capital generated from the sales provided capital capacity to support the Banks short-term capital needs,” stated Thomas Brugger, CFO of Customers Bancorp.The Bank also announced the anticipated acquisition of Acacia Federal Savings Bank which is expected to enhance capital ratios providing additional capital to support the Bank’s needs by year end.Tier 1 Leverage ratio at end of the quarter was 7.5%. Acacia Federal Savings Bank Acquisition During the second quarter 2012, Customers Bancorp announced the acquisition of Acacia Federal Savings Bank, Falls Church, VA from Ameritas Mutual Holding Company for a total consideration of $65 million.On March 31, 2012, Acacia Federal Savings Bank had about $1 billion in assets, a deposit, lending and mortgage operation covering the Greater Washington, D.C. market area and about $125 million in tangible common equity.At close, the bank will be a $500 to $600 million core local community bank with no non-performing assets or high risk loans. The purchase price of $65 million will be in common stock priced at 115% of book and preferred stock with a dividend yield of 3.72%.It is anticipated that the deal will be accretive to book value per share, earnings per share and capital ratios.It is anticipated that the deal will close in the fourth quarter of 2012, subject to a number of conditions including receipt of regulatory approvals. - 3 - CUSTOMERS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET - UNAUDITED (Dollar amounts in thousands, except per share data) June 30, 2012 December 31, 2011 June 30, 2011 ASSETS Cash and Cash Equivalents $ $ $ Investments Securities Loans Held for Sale Loans receivable not covered by Loss Sharing Agreements with the FDIC Loans receivable covered under Loss Sharing Agreements with the FDIC Allowance for Loan and Lease Losses ) ) ) Total Loans Receivable, Net FDIC Loss Sharing Receivable Other Assets Total Assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Total Deposits Borrowings Accrued Interest Payable and Other Liabilities Total Liabilities Total Shareholders' Equity Total Liabilities & Shareholders' Equity $ $ $ CUSTOMERS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (Dollar amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Total Interest Income $ Total Interest Expense Net Interest Income Provision for Loan and Lease Losses Net Interest Income (Loss) After Provision for Loan and Lease Losses Total Non-Interest Income Total Non-interest Expense Income/(Loss) Before Tax Expense (Benefit) ) Income Tax Expense (Benefit) 65 ) Net Income (Loss) $ ) Basic Income (Loss) per share $ ) Diluted Income (Loss) per Share $ ) - 4 - CUSTOMERS BANCORP, INC. AND SUBSIDIARY KEY FINANCIAL METRICS - UNAUDITED (Dollar amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Return on Average Assets % % % -0.20 % Return on Average Equity % % % -2.7
